NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

   BORUSAN MANNESMANN BORU SANAYI VE
              TICARET A.S.,
             Plaintiff-Appellant

                           v.

    UNITED STATES, UNITED STATES STEEL
               CORPORATION,
              Defendants- Appellees
             ______________________

                      2014-1744
                ______________________

   Appeal from the United States Court of International
Trade in No. 1:13-cv-00001-JMB, Senior Judge Judith M.
Barzilay.
                 ______________________

                Decided: June 24, 2015
                ______________________

     JULIE MENDOZA, DONALD CAMERON, JR. Morris, Man-
ning & Martin, LLP, Washington, DC, argued for plain-
tiff-appellant. Also represented by R. WILL PLANERT,
BRADY MILLS, MARY HODGINS, SARAH SUZANNE SPRINKLE.

    JOSHUA E. KURLAND, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, argued for defendant-appellee United
2                  BORUSAN MANNESMANN BORU SANAYI    v. US



States. Also represented by JOYCE R. BRANDA, JEANNE E.
DAVIDSON, FRANKLIN E. WHITE, JR; WHITNEY MARIE
ROLIG, Office of the Chief Counsel for Import Administra-
tion, United States Department of Commerce, Washing-
ton, DC.

    JENNIFER HILLMAN, Cassidy Levy Kent (USA) LLP,
Washington, DC, argued for defendant-appellee United
States Steel Corporation. Also represented by JOHN D.
GREENWALD, JONATHAN M. ZIELINSKI, THOMAS M. BELINE,
JAMES R. CANNON, JR.
                ______________________

        Before NEWMAN, LOURIE, and O’MALLEY, Circuit
                        Judges.
O’MALLEY, Circuit Judge.
    Borusan Mannesmann Boru Sanayi ve Ticaret A.Ş.
(“Borusan”) appeals the decision of the Court of Interna-
tional Trade sustaining the Department of Commerce’s
(“Commerce”) determination that Borusan engaged in
targeted dumping. 1 Borusan Mannesmann Boru Sanayi
ve Ticaret A.Ş., 990 F. Supp. 2d 1384 (Ct. Int’l Trade
2014); see also Circular Welded Carbon Steel Pipes and
Tubes from Turkey; Amended Final Results of Antidump-
ing Duty Administrative Review; 2010 to 2011, 78 Fed.
Reg. 286 (Dep't of Commerce Jan. 3, 2013). The Court of
International Trade found that Commerce was justified in
using the average-to-transaction comparison methodology
described in 19 U.S.C. § 1677f-1(d)(1)(B) (2012) to calcu-
late the appropriate dumping margin to apply to Bo-


    1   Targeted dumping occurs when “comparable mer-
chandise ‘differ[s] significantly among purchasers, re-
gions, or periods of time.’” U.S. Steel Corp. v. United
States, 621 F.3d 1351, 1359 (Fed. Cir. 2010) (quoting 19
U.S.C. § 1677f-1(d)(1)(B) (2012)).
BORUSAN MANNESMANN BORU SANAYI      v. US                  3



rusan’s circular welded carbon steel pipe and tube prod-
ucts. Borusan, 990 F. Supp. 2d at 1388–89. Borusan on
appeal challenges Commerce’s decision to use the aver-
age-to-transaction method of § 1677f-1(d)(1)(B) because,
according to Borusan, Commerce failed to consider if the
observed “pattern of export prices . . . that differ signifi-
cantly among . . . periods of time,” 19 U.S.C. § 1677f-
1(d)(1)(B), in Borusan’s products occurred due to increases
in raw material costs, and not due to Borusan’s pursuit of
any intentional targeted dumping scheme. Borusan does
not challenge Commerce’s statistical analysis under
§ 1677f-1(d)(1)(B) as applied to Borusan’s products, and
only contests Commerce’s decision to perform the average-
to-transaction targeted dumping analysis without also
considering Borusan’s alternate explanation for the
observed pricing pattern.
    Our court recently addressed this issue in JBF RAK
LLC v. United States, No. 14-1774, slip op. at 15–17 (Fed.
Cir. June 24, 2015). The panel in JBF RAK concluded
that § 1677f-1(d)(1)(B) does not require Commerce to
consider alternate explanations for a “pattern of export
prices . . . that differ significantly among . . . periods of
time,” and upheld Commerce’s approach to analyzing
targeted dumping. Id. at 16 (“Section 1677f-1(d)(1)(B)
does not require Commerce to determine the reasons why
there is a pattern of export prices for comparable mer-
chandise that differs significantly among purchasers,
regions, or time periods . . . .”). We agree with that hold-
ing. Section 1677f-1(d)(1)(B) is silent regarding Com-
merce’s consideration of alternate explanations, beyond
targeted dumping, for a pattern of export prices that
differs significantly among purchasers, regions, or time
periods. Under the two-part test of Chevron U.S.A., Inc.
v. Natural Resources Defense Council, Inc., 467 U.S. 837,
842–43 (1984), because Congress has not “directly spoken
to the precise question at issue” here, we must determine
if Commerce’s interpretation of § 1677f-1(d)(1)(B) “is
4                  BORUSAN MANNESMANN BORU SANAYI      v. US



based on a permissible construction of the statute.”
Nothing in the language of the statute requires Com-
merce to take the extra analytical step proposed by Bo-
rusan—consideration of Borusan’s alternate explanations
for the pricing patterns observed through use of the Nails
test. See also Borusan, 990 F. Supp. 2d at 1389 (“The
court cannot identify any language in the statute . . . that
might require Commerce to investigate whether a given
respondent has a legitimate commercial reason for such a
pricing practice.”). We thus agree with the JBF RAK
panel that Commerce’s interpretation of § 1677f-1(d)(1)(B)
is reasonable.
    In light of our decision in JBF RAK, and because Bo-
rusan has merely challenged Commerce’s failure to con-
sider Borusan’s alternate explanation for the observed
pricing patterns, we affirm the Court of International
Trade’s judgment sustaining Commerce’s calculation of a
3.55% dumping margin using the average-to-transaction
comparison methodology.
                       AFFIRMED